Citation Nr: 1450736	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include depression.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for left epididymal cyst of the left testicle.

4.  Entitlement to a rating in excess of 10 percent disabling for scar, nerve entrapment, status post right herniorrhaphy with right testicular pain.

5.  Entitlement to an initial compensable rating for residual postoperative keloid scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Houston Texas.  These include a December 2006 rating which granted service connection for the keloid scar of the left deltoid and assigned an initial noncompensable rating, and denied service connection for tinnitus and a left epididymal cyst condition.  Also appealed was a November 2008 rating which denied service connection for depression and an increased rating for the right inguinal hernia residuals.

The Board will be issuing a decision only in regards to the issue of entitlement to an initial compensable rating for the left deltoid scar.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's scar of the left deltoid region is superficial, with evidence of pain and itching shown in the records.


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for right shoulder scar have been met. U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.118; Diagnostic Code 7804 (in effect from August 30, 2002 to Sept. 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with the claim for an initial compensable rating for the service-connected left deltoid scar, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his increased rating claim. VA has obtained VA treatment records and private treatment records.

The Veteran was afforded VA examination to evaluate the severity of his left deltoid scar in January 2006.  The Board finds that the examination and opinion are adequate.  See 38 C.F.R. § 3.326 (2014); Barr v. Nicholson, 21 Vet. App. 303, 311.  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his left deltoid scar has materially increased in severity since the January 2006 evaluation.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In July 2014, a Travel Board hearing was held before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ noted the elements of the claim that were lacking to substantiate an increased rating.  In addition, the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  

II. Increased Rating---Background and analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 . Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1 . 

VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7. VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801. Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 , Diagnostic Code 7801, Note (1), (2). (in effect from August 30, 2002 to Sept. 23, 2008).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2). 

Under Diagnostic Code 7804, a 10 percent evaluation applies for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804. A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of this part on the amputation rule). 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (in effect from August 30, 2002 to Sept. 23, 2008).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part. 38 C.F.R. § 4.118 , Diagnostic Code 7804 (in effect from August 30, 2002 to Sept. 23, 2008).

The Board notes that the criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October, 23, 2008, and as he has not expressly requested consideration under the new criteria, his claim will only be evaluated under the provisions effective when he filed his claim. 

Service treatment records show that the Veteran's left deltoid scar resulted from an infected and hypertrophied smallpox vaccination scar that was biopsied and diagnosed as cutaneous scar, consistent with keloid.  

The Veteran has described in his July 2014 testimony that his scar is both painful and itches all the time.  He has also described the scar as unsightly.  In support of his claim he has submitted photographs in January 2006 showing the scar to be oval shaped and covering a portion of his shoulder.   

VA treatment records subsequent to service primarily address other medical problems, but do include a notation in an April 2008 pain screen showing the Veteran reported pain in his left shoulder at a level 3/10 intensity.  Although the record is unclear as to whether the left shoulder pain is related to his scar, the Board shall afford the Veteran the benefit of the doubt in light of his lay history of a painful scar, that this was the source of the left shoulder pain.  

Findings from a January 2006 VA scars examination included subjective complaints periodic minimal itching of, the area of the left deltoid scar.  The findings on physical examination revealed a 4.8cmxl.8cm, oval, smooth plaque.  There were approximately 15 smooth papules, 2x3mm each, where sutures were, around the edges of the plaque.  There was no pain on the scar on examination.  There was no adherence to underlying tissue.  The scar had a smooth texture and was not irregular, atrophic, shiny, or scaly.  There was no ulceration or breakdown.  The scar was superficial, not deep.  There was no associated inflammation, edema, or keloid.  There was a minimally hyperpigmented margin.  There was no gross distortion of the facial features nor asymmetry of the arm.  There was no induration and inflexibility of the scar.  The diagnosis was of hypertrophic scar related to service with no residual functional impairment.  In addition, his symptoms (itching) were described as minimal to nonexistent.  The scar did not cause significant psychological impairment, though he did not like the way it looked.

The most recent VA examinations of November 2011 and July 2014, addressed other matters and failed to address the scar of the left deltoid.  However, as there is evidence of the left deltoid scar either having symptoms of pain, tenderness, and itching (or at times just itching)  the Board shall afford the Veteran the benefit of the doubt, and assign a 10 percent rating for the left deltoid scar.  See Diagnostic Code 7804.

A rating in excess of 10 percent disabling is not warranted for each scar is not shown however under any of the applicable criteria.  The scar is not shown to be more than superficial, is not shown to be unstable, nor does the area or areas exceed 12 square inches (77 square centimeters).  There is also no evidence of limited function shown due to the scar, nor has the Veteran argued that such limited function exists from the scar.  In sum, the Board finds that an initial 10 percent rating is warranted for the scar of the left deltoid (shoulder) region.

The schedular evaluation in this case is adequate . Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Veteran's symptoms, including pain and itching, are contemplated in the rating assigned.  He has not required hospitalization due to this service-connected disability.  There is no objective evidence that his left deltoid scar has resulted in a marked level interference with his capacity for employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.



ORDER

An initial 10 percent evaluation for service-connected scar of the left deltoid is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In regards to the remaining issues on appeal of entitlement to service connection for depression, tinnitus, left epididymal cyst and for increased rating of nerve entrapment of the left testicle, the Board finds that further development is needed.

In regards to the depression, the Veteran has described being exposed to badly wounded soldiers while he was hospitalized for his hernia surgery.  He also has repeatedly reported feelings of guilt over the fact that members from his unit were sent to Vietnam but he wasn't although he was on standby.  He also indicated he had been given medication to "calm down" in service in his hearing testimony.  He also claimed he sought psychiatric treatment at Hermann Hospital in Houston, within one year of his discharge, although he believed these records would likely be unavailable.  He also is noted to have submitted evidence in the form of a VA treating psychiatrist's April 2014 letter stating that the Veteran's psychiatric disorder of depression was related to service, noting his guilt over seeing wounded soldiers while he was in the hospital.  This letter is noted to have been submitted by his representative but did not include a waiver of AOJ review, contrary to other evidence submitted by this representative that contained such a waiver.  As this letter does not clearly indicate that this opinion included review of all the evidence in the claims file, but merely mentions review of treatment records, the Board finds that further development is necessary to include obtaining a VA examination to provide an etiology opinion.  Additionally an attempt should be made to obtain the potentially pertinent evidence of psychiatric treatment from shortly after service.

In regards to the Veteran's claimed left epididymal cyst, further evaluation of the nature and etiology of this condition is necessary.  The service treatment records are noted to show the Veteran was repeatedly treated for genitourinary problems including sexually transmitted diseases during service.  In addition he underwent the right inguinal hernia surgery.  The epididymal cysts are repeatedly shown on ultrasounds, with the most recent one done in November 2013 showing 3 cyst, possible calcification of the left testicle and dilated tubular structure in the left testicle-possibly prominent rete testes.  However none of the genitourinary examinations scheduled to address the right inguinal hernia residuals have addressed the etiology of the left testicular condition.  Given this history of genitourinary issues in service, with current left testicular abnormalities shown, further examination is warranted.

In regards to the right testicular condition, the Veteran testified in his July 2014 Travel Board hearing that his condition has worsened in the past 2 years.  He has reported being prescribed a jock strap and has reported functional issues from this condition including having to prop his leg up when standing and shaving.  Other records also suggest possible functional impairment of the lower extremities from this condition, such as a January 2005 private record that noted persistent right ilioinguinal pain when moving his right leg to accelerate or brake when driving.  Such functional limitations have not been appropriately addressed in the VA examinations provided thus far.  Thus he should be provided with an examination that addresses any limitation of function of the lower extremities due to his right inguinal hernia residuals.  

Finally in regards to the tinnitus claim the Board notes that the RO has referenced the existence of a VA hearing disorders examination said to be dated in December 20, 2004, in a November 2005 rating that denied service connection for hearing loss.  The Board is unable to locate this examination and finds that it must be obtained as it may contain pertinent information regarding the Veteran's claimed tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Locate and obtain the VA hearing disorders examination dated in December 20, 2004.  If this examination is not available it should provide notice of such unavailability.  

2.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his bilateral hip disorders since 2008. The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  Schedule the Veteran for a VA examination by an appropriate health care provider to determine the severity of the Veteran's scar, nerve entrapment, status post right herniorrhaphy with right testicular pain, with the focus to include the extent of functional impairment caused by this condition.  Additionally the examiner should determine the nature and etiology of the claimed left testicular disorder.  The claims folder and a copy of this remand should be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

A.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current nature and severity of the Veteran's scar, nerve entrapment, status post right herniorrhaphy with right testicular pain, with reference by analogy to the schedular criteria under Diagnostic Codes 7805 (scars) and  Diagnostic Codes 5251-5253 (governing limitation of motion of the thigh) (2014).  All indicated studies should be performed, and all manifestations of current disability should be described in detail.  The examiner should record the ranges of motion in the left and right hip and thigh, on extension, flexion, abduction, adduction and rotation observed on clinical evaluation and should assess the extent of any limitations shown to be caused by the residuals of the status post right herniorrhaphy.  In addition, the examiner should note any findings of weakened movement, excess fatigability, or incoordination.  These functional losses should be equated to additional loss of motion (beyond what is shown clinically) as with the schedular criteria governing limited motion of the thigh (2014).  Any other significant findings pertaining to the residuals of the of the Veteran's scar, nerve entrapment, status post right herniorrhaphy with right testicular pain should be duly noted.  

B.  Regarding the claimed left testicular disorder, the examiner should state whether there is a current disability of the left testicle noted.  For any disorder of the left ankle (to include any epididymal cysts or other abnormalities noted) please state whether it is at least as likely as not (at least a 50 percent probability) that the disability was incurred or aggravated in service, to include by the incidents of treatment for genitourinary disorder/STDs shown in service and/or the surgery to treat the right inguinal hernia.  If it is not shown to be due to any incident in service, an opinion should be rendered as to whether any left testicular disability is being caused or aggravated by the service connected right nerve entrapment, status post right herniorrhaphy with right testicular pain.

The rationale for any opinion should be set forth. In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.  

4.  Thereafter, ensure that the Veteran has been provided with as complete as possible VA examination by a qualified psychiatrist or psychologist, to address the Veteran's claimed psychiatric disorder to include depression, and questions of the presence of psychiatric disability in service or within the first post-service year.  The claims file must be available to any examiner for review in conjunction with the examination.  Any indicated non-invasive tests should be conducted.  The examiner should do the following: 

Review the claims file, including a copy of this Remand.  Review service treatment records in light of the Veteran's contentions that he was prescribed psychotropic medications in the service to "calm down" and ascertain whether the service treatment records disclose such prescribing of psychotropic medications.  Also note the Veteran's assertions including as supportive of the present claim, of psychiatric treatment within the first year of service separation, as well as his assertions of guilt related to his not being sent to Vietnam while his unit went and of seeing wounded soldiers from Vietnam while he was hospitalized for treatment of his hernia.  The review should also include consideration of the records showing treatment for depression beginning in 2007, as well as the favorable opinion from the VA psychiatrist dated in April 2014 that links his current depression to service.  

Conduct an examination of the Veteran, and based on that examination and review of the record identify all current psychiatric disorders.  For each psychiatric disorder identified, provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability). 

Additionally if any psychosis identified provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the psychosis was present to a disabling degree within the first year following the Veteran's separation from service in March 1967. 

The rationale for any opinion should be set forth. In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.  

5. After the above have been completed, consider all of the evidence of record and re-adjudicate this matter.  If the benefits sought on appeal remain denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


